DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 11 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the amendments to the specification and the submitted replacement sheet for Figure 9.
Applicant’s argument on Pages 11-12 regarding the rejection of Claims 1-10 and 16 under §112(b) has been fully considered. The rejection is withdrawn in view of the amendments.
Applicant’s argument on Page 12 regarding the rejection of Claim 20 has been fully considered. Examiner admits to the typo of Claim 7, which was intended to be Claim 20. The rejection is withdrawn in view of the amendments.
Applicant’s argument on Pages 13-14 regarding the rejection of Claims 1-2, 6, 11-12, 16 and 20 under §103 over Leong in view of Choi has been fully considered but is not persuasive in view of the teachings of Tashiro because Tashiro teaches a needle inserted into the object, as in [0093], for fine needle aspiration (FNA), [0165], thus addressing the concerns of applicant’s argument. Furthermore, Leong’s teachings in regards to the needle being for biopsy appears to be non-limiting, as in [0015]. There is no teaching in Leong that requires only one specific type of needle and the teachings of Leong are non-limiting, as in [0015]; therefore the apparatus of Leong is open to be combined with other types of biopsy needles, such as a needle specifically for FNA, as taught in Tashiro. 
The rejections of Claims 8 and 18 are withdrawn in view of the cancelation of the claims.
Son, Yoshida, Burdette, Poulo, and Akaki remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 15, the claim limitation “the needle is a biopsy needle shot out of a biopsy gun” renders the claim indefinite, in view of the amendment of Claims 1 and 11 requiring the needle to be inserted for fine needle aspiration (FNA). It is unclear whether applicant intends for the biopsy needle and the FNA needle to be the same needle or a different needle. In view of [0072] in the applicant’s disclosure, it would lead one of ordinary skill in the art to believe that the biopsy needle and the FNA needle are different needles. For purposes of applying prior art, the biopsy needle and the FNA needle are interpreted as the same needle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (US 20160210511) in view of Choi (US 20180204028) and Tashiro et al. (20120078103).
Regarding Claim 1, Leong teaches an ultrasound imaging apparatus, [0015] and Fig. 1 (100), comprising:
	a) a probe configured to transmit ultrasound signals to an object, [0016] and Fig. 1 (104), and receive echo signals corresponding to the ultrasound signals, [0033] and Fig. 3 (304).
	b) a memory, [0028] and Fig. 2 (204); and
	c) at least one processor, [0018] and Fig. 1 (118), [0028] and Fig. 2 (130), where instrument tracker (130) is interpreted as a second processor, configured to obtain a real-time ultrasound image of the object from the echo signals, [0018], detect a predefined first movement of a needle inserted into the object, and including an ultrasound image captured at a time point when the first movement of the needle is detected, [0028]; “tracking a sample extraction device and extraction of a sample therewith during a biopsy procedure, including identifying and/or recording the sample extraction location” [0015] and Claim 15, where in Claim 15 “identifies a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as a predefined first movement of a needle inserted into the object, and where “a frame” is interpreted as an ultrasound image captured at a time point when the first movement of the needle is detected.
	However, Leong does not explicitly teach a needle inserted into the object for fine needle aspiration (FNA) and a processor to automatically store in a memory a first ultrasound image of the object.
	In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, [0066] and Fig. 4 (230), configured to automatically store in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. 

However, Leong modified by Choi does not explicitly teach a needle inserted into the object for fine needle aspiration (FNA).
In an analogous ultrasound imaging field of endeavor, Tashiro teaches an ultrasound imaging apparatus, [0092] (“an ultrasound diagnostic apparatus”), comprising a needle inserted into the object, [0093] (“An ultrasound diagnostic apparatus 10 of the present aspect is an apparatus which irradiates (transmits) ultrasound waves to a subject to be examined, in particular, the subject into which a puncture tool (not shown) such as a puncture needle is inserted”), for fine needle aspiration (FNA), [0165] (“A plurality of filter sizes in which the puncture needle tip is included may be prepared in the manner of "Large," "Medium," and "Small" in accordance with the thickness of the puncture needle […]. Moreover, the size may be determined based on the size (G) of the puncture needle, the purpose of puncture (FNA (Fine Needle Aspiration Cytology)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Tashiro because switching the needle of the apparatus to one suited for fine needle aspiration (FNA) is beneficial in instances in which the procedure and diagnosis must be quick and in which a minimally invasive procedure is required. FNA collects a mere sample of cells, so the needle is not required to be specifically large in size. One of ordinary skill would have expected success in modifying Leong’s apparatus with a needle for FNA from Tashiro because Leong’s apparatus merely requires that the needle be spring-loaded and that the actuator actuates the needle to advance and retract a sample, as in [0016]. Additionally, utilizing a gun for FNA biopsy is faster, gentler, and 
Regarding Claim 2, Leong teaches the first movement of the needle comprises an advancement of the needle into a particular tissue of the object, [0034], and teaches capturing an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected, Claim 15, where “[…] a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as a an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected. 
However, Leong does not explicitly teach a processor to automatically store in a memory the first ultrasound image.
	In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, [0066] and Fig. 4 (230), configured to automatically store in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013]. 
	Regarding Claim 6, Leong teaches the at least one processor, [0025] and Fig. 1 (130), is further configured to set, based on usage of the needle, a form of the first movement of the needle, [0025] “extraction,” as a condition for storing the first ultrasound image and set a first ultrasound image storage mode in correspondence with the setting, Claim 2, in which a first ultrasound image storage mode stores the frames during extraction and compares intensity values of successive frames that are stored to determine the presence of the extraction device.
	However, Leong does not explicitly teach automatically storing the ultrasound image.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].
	Regarding Claim 11, Leong teaches a method of controlling an ultrasound apparatus, Abstract and [0018], the method comprising:
	a) transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals, [0016] and [0033];
	b) obtaining a real-time ultrasound image of the object from the echo signals, [0018] and Fig. 6 (604);
	c) detecting a predefined first movement of a needle inserted into the object, [0028] and Claim 3, where in Claim 3 “identifying a first frame of the imaging data in which a tip […] moves in the region of interest” is interpreted as a predefined first movement of a needle inserted into the object;
	d) an ultrasound image captured at a time point when the first movement of the needle is detected, [0028] and Claim 3, where in Claim 3 “a frame” is interpreted as an ultrasound image captured at a time point when the first movement of the needle is detected.
	However, Leong does not explicitly teach automatically storing in a memory a first ultrasound image of the object. 
	In an analogous ultrasound imaging field of endeavor, Choi teaches a method, [0007], comprising automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s 
However, Leong modified by Choi does not explicitly teach a needle inserted into the object for fine needle aspiration (FNA).
In an analogous ultrasound imaging field of endeavor, Tashiro teaches a method, [0092] (“an ultrasound diagnostic apparatus […], which performs an ultrasound image generation method”) of controlling an ultrasound imaging apparatus, [0092] (“an ultrasound diagnostic apparatus”), comprising a needle inserted into the object, [0093] (“An ultrasound diagnostic apparatus 10 of the present aspect is an apparatus which irradiates (transmits) ultrasound waves to a subject to be examined, in particular, the subject into which a puncture tool (not shown) such as a puncture needle is inserted”), for fine needle aspiration (FNA), [0165] (“A plurality of filter sizes in which the puncture needle tip is included may be prepared in the manner of "Large," "Medium," and "Small" in accordance with the thickness of the puncture needle […]. Moreover, the size may be determined based on the size (G) of the puncture needle, the purpose of puncture (FNA (Fine Needle Aspiration Cytology)”).
It would have been obvious to further combine the teachings of Tashiro because switching the needle of the apparatus to one suited for fine needle aspiration (FNA) is beneficial in instances in which the procedure and diagnosis must be quick and in which a minimally invasive procedure is required. FNA collects a mere sample of cells, so the needle is not required to be specifically large in size. One of ordinary skill would have expected success in modifying Leong’s apparatus with a needle for FNA from Tashiro because Leong’s apparatus merely requires that the needle be spring-loaded and that the actuator actuates the needle to advance and retract a sample, as in [0016]. Additionally, utilizing a gun for FNA biopsy is faster, gentler, and provides optimal negative pressure when compared to carrying out the FNA biopsy by hand, as noted by INRAD.
Regarding Claim 12, Leong teaches the first movement of the needle comprises an advancement of the needle into a particular tissue of the object, [0034], and teaches capturing an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected, Claim 3, where in Claim 3 “a frame” is interpreted as an ultrasound image captured at a time point when the first movement of the needle is detected.
However, Leong does not explicitly teach a processor to automatically store in a memory the first ultrasound image.
	In an analogous ultrasound imaging field of endeavor, Choi teaches a method, [0007], comprising automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the automatic storing of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].
Regarding Claim 16, Leong teaches setting, based on usage of the needle, a form of the first movement of the needle, [0025] “extraction,” as a condition for storing the first ultrasound image and set a first ultrasound image storage mode in correspondence with the setting, Claim 2, in which a first ultrasound image storage mode stores the frames during extraction and compares intensity values of successive frames that are stored to determine the presence of the extraction device.
	However, Leong does not explicitly teach automatically storing the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Choi teaches automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound 
	Regarding Claim 20, Leong teaches a non-transitory computer-readable recording medium sorting instructions, [0057], for causing a computer to perform a method in combination with an ultrasound apparatus, Abstract and [0018], the method comprising:
	a) transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals, [0016] and [0033];
	b) obtaining a real-time ultrasound image of the object from the echo signals, [0018] and Fig. 6 (604);
	c) detecting a predefined first movement of a needle inserted into the object, [0028] and Claim 3, where in Claim 3 “identifying a first frame of the imaging data in which a tip […] moves in the region of interest” is interpreted as a predefined first movement of a needle inserted into the object;
	d) an ultrasound image captured at a time point when the first movement of the needle is detected, [0028] and Claim 3, where in Claim 3 “a frame” is interpreted as an ultrasound image captured at a time point when the first movement of the needle is detected.
	However, Leong does not explicitly teach automatically storing in a memory a first ultrasound image of the object.
In an analogous ultrasound imaging field of endeavor, Choi teaches a computer program product, [0092] and [0093], comprising a recording medium having stored therein program instructions which, when executed by a processor, perform a method, [0007], comprising automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the automatic storing of Choi because automatically storing the 
However, Leong modified by Choi does not explicitly teach a needle inserted into the object for fine needle aspiration (FNA).
In an analogous ultrasound imaging field of endeavor, Tashiro teaches a non-transitory computer-readable recording medium sorting instructions for causing a computer to perform a method in combination with an ultrasound imaging apparatus, [0121] (“The storage unit 58 is formed of a memory, a hard disk, or the like, and stores an operation program for operating the respective parts within the diagnostic apparatus main body 14 including the combined image generator 48 and the display controller 50 which are controlled by the main body controller 54.”), comprising a needle inserted into the object, [0093] (“An ultrasound diagnostic apparatus 10 of the present aspect is an apparatus which irradiates (transmits) ultrasound waves to a subject to be examined, in particular, the subject into which a puncture tool (not shown) such as a puncture needle is inserted”), for fine needle aspiration (FNA), [0165] (“A plurality of filter sizes in which the puncture needle tip is included may be prepared in the manner of "Large," "Medium," and "Small" in accordance with the thickness of the puncture needle […]. Moreover, the size may be determined based on the size (G) of the puncture needle, the purpose of puncture (FNA (Fine Needle Aspiration Cytology)”).
It would have been obvious to further combine the teachings of Tashiro because switching the needle of the apparatus to one suited for fine needle aspiration (FNA) is beneficial in instances in which the procedure and diagnosis must be quick and in which a minimally invasive procedure is required. FNA collects a mere sample of cells, so the needle is not required to be specifically large in size. One of ordinary skill would have expected success in modifying Leong’s apparatus with a needle for FNA from Tashiro because Leong’s apparatus merely requires that the needle be spring-loaded and that the actuator actuates the needle to advance and retract a sample, as in [0016]. Additionally, utilizing a gun .

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), and Tashiro (20120078103) as applied to Claims 1 and 11 above, respectively, and further in view of Son et al. (WO 2018219741).
	Regarding Claim 3, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. The modified apparatus also teaches capturing an ultrasound image during detection of the needle, by way of Leong, as in [0017] and Claim 15, where “[…] a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as an ultrasound image captured during detection of the needle, as well as at least one processor configured to automatically store in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250). 
However, the modified apparatus of Leong does not explicitly teach repeated movement of the needle over a predetermined period of time.
	In an analogous fine-needle biopsy field of endeavor, Son teaches repeated movement of the needle, Page 13 Paragraph 3 of the WIPO publication (“repetitive collapsing motion”) and Fig. 8b, over a predetermined period of time, Page 13 Paragraph 3 of the WIPO publication (“nine times”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the movement of the needle of Son because repeating the movement of the needle over a predetermined period of time allows a user to carry out a fine-needle biopsy with a fine-needle capillary (FNC) technique, which is recommended to use due its technical ease, as taught by Son on Page 14 Paragraph 2 of the WIPO publication.
	Regarding Claim 13, the modified method of Leong teaches all limitations of Claim 11, as discussed above. The modified method also teaches capturing an ultrasound image during detection of the needle, by way of Leong, as in Claim 3, where “a frame” is interpreted as capturing an ultrasound image captured at a time point when the first movement of the needle is detected, as well as automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
However, the modified apparatus of Leong does not explicitly teach repeated movement of the needle over a predetermined period of time.
	In an analogous fine-needle biopsy field of endeavor, Son teaches repeated movement of the needle, Page 13 Paragraph 3 of the WIPO publication (“repetitive collapsing motion”) and Fig. 8b, over a predetermined period of time, Page 13 Paragraph 3 of the WIPO publication (“nine times”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the movement of the needle of Son because repeating the movement of the needle over a predetermined period of time allows a user to carry out a fine-needle biopsy with a fine-needle capillary (FNC) technique, which is recommended to use due its technical ease, as taught by Son on Page 14 Paragraph 2 of the WIPO publication.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), and Tashiro (20120078103) as applied to Claims 1 and 11 above, and further in view of Yoshida (US 20150201906).
	Regarding Claim 4, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. The modified apparatus also teaches at least one processor configured to automatically store in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).

	In an analogous ultrasound imaging field of endeavor, Yoshida discloses the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, [0047] “[…] velocity of the needle tip exceeds a threshold,” where a threshold is interpreted as a predetermined speed, and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected, [0061], where a “trigger event” causes an ultrasonic image to be captured, [0046] and [0047]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the movement of the needle of Yoshida because specific tissues or other types of material that are being imaged and that the biopsy needle must puncture require different velocities in order for the needle to puncture them, thus predetermining a required velocity for the needle and capturing an ultrasound image when the needle’s velocity is greater than or equal to the required velocity will ensure than the needle will puncture the material and appear in the ultrasound image.
Regarding Claim 7, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Leong does not explicitly teach wherein the at least one processor is further configured to detect the first movement of the needle based on position change information of the needle, and wherein the position change of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches at least one processor, [0032] “position detection unit,” configured to detect the first movement of the needle based on 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the processor of Yoshida because detecting the position change information of the needle improves the objectivity of a puncture result, as well as guaranteeing safety at the time of puncture, as taught by Yoshida in [0008].
	Regarding Claim 14, the modified method of Leong teaches all limitations of Claim 11, as discussed above. The modified method also teaches automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
	However, the modified method of Leong does not explicitly teach movement of the needle at a speed greater than or equal to a predetermined speed and capturing an ultrasound image at a time point during such an action.
	In an analogous ultrasound imaging field of endeavor, Yoshida discloses the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, [0047] “[…] velocity of the needle tip exceeds a threshold,” where a threshold is interpreted as a predetermined speed, and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected, [0061], where a “trigger event” causes an ultrasonic image to be captured, [0046] and [0047]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the movement of the needle of Yoshida because specific tissues or other types of 
Regarding Claim 17, the modified method of Leong teaches all limitations of Claim 11, as discussed above. However, the modified method of Leong does not explicitly teach detecting the first movement of the needle based on position change information of the needle, and wherein the position change of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches detecting the first movement of the needle based on position change information of the needle, [0032], and wherein the position change information of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle, as in [0038], which describes how the detection of the position change information of the needle is generated based on a signal detected from the needle, via sensors positioned on the needle.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the processor of Yoshida because detecting the position change information of the needle improves the objectivity of a puncture result, as well as guaranteeing safety at the time of puncture, as taught by Yoshida in [0008].

s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), and Tashiro (20120078103) as applied to Claims 1 and 11 above, and further in view of Burdette et al. (US 20030135115) and INRAD (“Aspiration Biopsy Syringe Gun”) (2017).
Regarding Claim 5, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. Furthermore, the modified apparatus of Leong teaches at least one processor configured to automatically store in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
However, the modified apparatus of Leong does not explicitly teach wherein the needle is a biopsy needle shot out of a biopsy gun, wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, and wherein an ultrasound image is captured at a time point when the movement of the needle shout out of the biopsy gun is detected. In an analogous needle biopsy field of endeavor, Burdette teaches the needle is a biopsy needle, [0039] and Fig. 2 (128), shot out of a biopsy gun, [0040] and Fig. 2 (biopsy gun), wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, [0040], and an ultrasound image captured at a time point when the movement of the needle shot out of the biopsy gun is detected, [0040], “[…] based upon auto-detection of the needle in the ultrasound image as it is ‘fired’ from the biopsy gun.” 
Biopsy guns for FNA are known and available in the art, see INRAD “Aspiration Biopsy Syringe Gun.”
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the imaging and storing approach of Burdette because the capturing an ultrasound image at a time point when the needle is shot out of the biopsy gun allows a user to determine the needle position at the time of the biopsy, which is advantageous information, especially if the biopsy results come back cancerous, the location of the cancerous cells is determinable. 
Regarding Claim 15, the modified method of Leong teaches all limitations of Claim 11, as discussed above. Furthermore, the modified method of Leong teaches automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250). 
However, the modified apparatus of Leong does not explicitly teach wherein the needle is a biopsy needle shot out of a biopsy gun, wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, and wherein an ultrasound image is captured at a time point when the movement of the needle shout out of the biopsy gun is detected. 
In an analogous needle biopsy field of endeavor, Burdette teaches the needle is a biopsy needle, [0039] and Fig. 2 (128), shot out of a biopsy gun, [0040] and Fig. 2 (biopsy gun), wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, [0040], and 
Biopsy guns for FNA are known and available in the art, see INRAD “Aspiration Biopsy Syringe Gun.”
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the imaging and storing approach of Burdette because the capturing an ultrasound image at a time point when the needle is shot out of the biopsy gun allows a user to determine the needle position at the time of the biopsy, which is advantageous information, especially if the biopsy results come back cancerous, the location of the cancerous cells is determinable. Additionally, one of ordinary skill in the art would have expected success in using the imaging and storing approach of Burdette with the FNA biopsy gun of INRAD because not only does Burdette disclose that various modifications may be made thereto that still fall within the invention’s scope, as would be recognized by those of ordinary skill in the art following the teachings herein, as in [0045], such as replacing the biopsy gun of Burdette with the FNA biopsy gun of INRAD. It would be advantageous to utilize an FNA biopsy gun with the imaging and storing approach of Burdette because the gun provides a quick and accurate insertion and removal of the biopsy needle, rather than by a human hand. Furthermore, it would have been obvious to one of ordinary skill in the art to utilize an FNA needle being shot from a FNA biopsy gun, such as the one taught by INRAD, because the gun is faster, gentler, and provides optimal negative pressure when compared to carrying out the FNA biopsy by hand, as noted by INRAD.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), and Tashiro (20120078103) as applied to Claims 1 above, and further in view of Poulo (US 20160338779).
Regarding Claim 10, the modified apparatus of Leong teaches automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250). However, the modified apparatus of Leong does not explicitly teach storing the first ultrasound image together with metadata related to the first ultrasound image, and wherein the metadata comprises at least one or a combination of information about usage of the needle, information about a particular tissue of the object into which the needle is inserted, and information about a time point when the first movement of the object is detected.
In an analogous imaging an interventional instrument field of endeavor, Poulo teaches storing the first ultrasound image, [0024] “imaging data file,” together with metadata, [0024] “mapping indicia,” related to the first ultrasound image, and wherein the metadata comprises at least one or a combination of information about usage of the needle, information about a particular tissue of the object into which the needle is inserted, and information about a time point when the first movement of the object is detected, [0023] and [0024]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the metadata of Poulo because storing such information provides a reference, which can be used to guide a subsequent procedure, as taught by Poulo in [0024].

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leong (US 20160210511), Choi (US 20180204028), and Tashiro (20120078103) as applied to Claims 1 and 11 above, respectively, and further in view of Akaki et al. (US 7883467).
Regarding Claim 9, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. The modified apparatus of Leong teaches capturing an ultrasound image during detection of the first movement of the needle, by way of Leong, as in [0017] and Claim 15, where “[…] a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as an ultrasound image captured during detection of the first movement of the needle.
However, the modified apparatus of Leong does not explicitly teach the at least one processor is configured to store in the memory a cine image captured over a predetermined time interval.
In an analogous ultrasound imaging field of endeavor, Akaki teaches a processor, Column 5 Lines 61-63 and Fig. 2 (22), configured to store in the memory, Column 6 Lines 4-6 and Fig. 2 (25), a cine image captured over a predetermined time interval, Column 1 Lines 32-40, where “a moving image corresponding to a predetermined time period” is interpreted as a cine image captured over a predetermined time interval. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the cine image of Akaki because capturing a cine ultrasound image over a predetermined time interval allows a user to “call up necessary scenes,” as taught by Akaki in Column 1 Lines 54-58, which when a user utilizes a biopsy needle, is beneficial in establishing specific movements of the biopsy needle from the images.
Regarding Claim 19, the modified method of Leong teaches all limitations of Claim 11, as discussed above. The modified method of Leong teaches capturing an ultrasound image during detection of the first movement of the needle, by way of Leong, as in in Claim 3, where “a frame” is interpreted as capturing an ultrasound image captured at a time point when the first movement of the needle is detected, as well as automatically storing an ultrasound image in the memory, by way of Choi, as in [0066] and Fig. 4 (230) and [0070].

In an analogous ultrasound imaging field of endeavor, Akaki teaches a processor, Column 5 Lines 61-63 and Fig. 2 (22), configured to store in the memory, Column 6 Lines 4-6 and Fig. 2 (25), a cine image captured over a predetermined time interval, Column 1 Lines 32-40, where “a moving image corresponding to a predetermined time period” is interpreted as a cine image captured over a predetermined time interval. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the cine image of Akaki because capturing a cine ultrasound image over a predetermined time interval allows a user to “call up necessary scenes,” as taught by Akaki in Column 1 Lines 54-58, which when a user utilizes a biopsy needle, is beneficial in establishing specific movements of the biopsy needle from the images.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793